ORDER

WHEREAS, on October 4,1995, this court suspended petitioner David L. Scattarella from the practice of law for a .period of 4 months; and
WHEREAS, this court, in its order of October 4, 1995, stated that upon reinstatement, petitioner would be placed on 2 years’ supervised probation subject to conditions set out in that order and that petitioner is required to successfully compete the professional responsibility portion of the state bar examination by October 4,1996; and
WHEREAS, the petitioner has filed with this court an affidavit stating he has complied with the requirements for reinstatement set forth in the court’s October 4, 1995 suspension order and the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit stating the Director has no objection to petitioner’s reinstatement to the practice of law,
IT IS HEREBY ORDERED that David L. Scattarella is reinstated to the practice of law and is placed on supervised probation for 2 years subject to the conditions set out by this court in its order of October 4,1995, and subject to the requirement that he successfully complete the professional responsibility examination by October 4,1996.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice